Exhibit 21 SUBSIDIARIES OF THE REGISTRANT Name State or Country of Incorporation Panhandle Eastern Pipe Line Company, LP Delaware Trunkline Gas Company, LLC Delaware Trunkline LNG Company, LLC Delaware Pan Gas Storage, LLC Delaware CCE Acquisition LLC Delaware CCE Holdings, LLC Delaware CrossCountry Citrus, LLC Delaware SUG Energy, LLC Texas Southern Union Gas Services, Ltd. Texas Note: Certain wholly-owned subsidiaries of Southern Union Company are not named above. Considered in the aggregate as a single subsidiary, these unnamed entities would not constitute a "significant subsidiary" at the end of the year covered by this report. Additionally, the Company has other subsidiaries that conduct no business except to the extent necessary to maintain their corporate name or existence.
